DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s amendments filed 10/28/2021.
Claims 145-188 are new and currently pending. 
Specification
The disclosure is objected to because it contains a large number of typographical issues/errors as a result of what appears to be a machine translation of the foreign parent application. Examiner requests Applicant’s assistance in reviewing and revising the text of the specification to the standard that a person of ordinary skill in the art would fully comprehend without major effort. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 145-188 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP 2173.06 II states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
In the currently amended state, the claims remain replete with typographical and 112 indefiniteness issues that the metes and bounds of the claims cannot be ascertained and a fair examination cannot be properly conducted at this time without considerable speculation. Examiner requests Applicant to review and fix any and all such issues prior to a formal Examination. 
A major issue that was addressed in the previous office action is that a majority of the claims comprise multiple sentences which is improper. For example, claim 145 alone comprises at least three complete sentences separated by periods. From MPEP 608.01(m): Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Another major issue is all of the alternative terms placed within parentheses throughout the claims make many parts difficult to ascertain what is being positively recited and required by the claims, and whether those listed are an exhaustive list of alternatives, or just examples of some possible types.
As an example, a beginning portion of claim 145 is provided below and in parentheses are some of the 112 indefiniteness issues identified by Examiner.
“145.- (New) Procedure to transform a flexible plastic container in a flexible plastic container in the shape of three-dimensional geometric bodies (does this mean transforming a flexible plastic container that is somehow inside a flexible plastic container), preferably (A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.), these can be similar or equal to the cube (“similar” is ambiguous and indefinite; “the cube” lacks antecedent basis), rectangular prism (regular, irregular, recto or oblique) (are these examples or an exhaustive list of the only four possibilities; this applies for the other lists within parentheses), trapezoidal rectangular prism (regular, irregular, recto or oblique), cylinder (regular, irregular, recto or oblique), concave-convex cylinder (regular, irregular, recto or oblique), rhomboid pyramid, o (typo, appearing to result from machine translation) also triangle prism (regular, irregular, recto, oblique, in which its (“its” lacks antecedent basis) lateral faces of the profile (“the profile” lacks antecedent basis) are isosceles or equilateral triangles, arranged diagonally and concave with respect to the lateral sides of the face that acts as a base (unclear what this base is and how it is defined) []…..”
Nearly all of the remaining claims 146-188 suffer from the same or similar issues (antecedent basis issues, unclear language, claims comprising multiple sentences, uses of “for example” and generally unclear alternative language using “/”).
Response to Arguments
Examiner has considered Applicant’s arguments and attempts to remedy the 112 issues with the claims, however, as shown above the claims as presented remain replete with typographical and 112 indefiniteness issues that the metes and bounds of the claims cannot be ascertained and a fair examination cannot be properly conducted at this time without considerable speculation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731